TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00066-CR


Alvie Eugene Bingham, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NO. B-05-1358-S, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's appointed counsel filed a frivolous appeal brief on November 19, 2007. 
Since then, appellant has been granted three extension of time to file his pro se brief or other written
response to counsel's brief.  On March 6, 2008, in granting the third motion, the Court ordered
appellant to tender his pro se brief or response no later than March 31, 2008, and warned him that
no further extension of time would be granted.
We have now received appellant's fourth motion for extension of time.  It is apparent
from the motion that appellant had not received the Court's March 6 order.  The motion states that
appellant has recently been moved to a new unit and has not received his mail.
In the interest of justice, appellant's fourth motion for extension of time is granted
in part.  Appellant is ordered to tender a pro se brief or other written response to counsel's brief no
later than April 25, 2008.   No further extension of time will be granted.
It is ordered March 28, 2008.

Before Justices Patterson, Puryear and Henson
Do Not Publish